UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1048


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

BWW LAW GROUP, LLC, f/k/a Bierman, Geesing, Ward & Wood,
LLC; HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R.
GALBRAITH; WELLS FARGO; BANK OF AMERICA, f/k/a LaSalle Bank
N.A., as successor-in-interest, Jointly and Severally, in
their   Official  and    Personal Capacities;  OCWEN   LOAN
SERVICING, LLC, Jointly and Severally, in their Official
and Personal Capacities,

                Defendants - Appellees.



                            No. 16-1088


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

BWW LAW GROUP, LLC, f/k/a Bierman, Geesing, Ward & Wood,
LLC; HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R.
GALBRAITH; WELLS FARGO; BANK OF AMERICA, f/k/a LaSalle Bank
N.A., as successor-in-interest, Jointly and Severally, in
their   Official  and    Personal Capacities;  OCWEN   LOAN
SERVICING, LLC, Jointly and Severally, in their Official
and Personal Capacities,

                Defendants – Appellees,

          and
BANK OF AMERICA, f/k/a LaSalle Bank N.A.,

                Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Rebecca Beach Smith, Chief
District Judge; Leonie M. Brinkema, District Judge.   (1:14-cv-
00827-LMB-TCB)


Submitted:   August 31, 2016           Decided:   September 13, 2016


Before WILKINSON and    NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se. Syed Mohsin Reza, Mary
Catherine   Zinsner,  TROUTMAN   SANDERS, LLP,  Tysons  Corner,
Virginia; Nathaniel Patrick Lee, MCGUIREWOODS, LLP, Tysons
Corner, Virginia; Robert Ryan Michael, BWW LAW GROUP, LLC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Janice Wolk Grenadier appeals the district court’s orders

denying her motions for a writ of error and for reconsideration.

We   have    reviewed   the     record    and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Grenadier v. BWW Law Group, LLC, No. 1:14-cv-00827-LMB-

TCB (E.D. Va. Nov. 17, 2015; Dec. 23, 2015).                    We dispense with

oral   argument    because      the    facts    and    legal    contentions     are

adequately     presented   in    the     materials     before    this   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          3